
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10(b)


TENET HEALTHCARE CORPORATION
2001 ANNUAL INCENTIVE PLAN


1.  Purpose

    The purpose of the Tenet Healthcare Corporation 2001 Annual Incentive Plan
is to provide an incentive to enhance shareholder value and promote the
attainment of significant business objectives of the Company by basing a portion
of a selected Employee's compensation on the performance of such Employee, the
Company and/or a Business Unit.

2.  Definitions

(a)"Award" means any annual incentive award, payable in cash, made under the
Plan, which award may be based on (1) the change (measured as a percentage or an
amount) in or of any one Performance Criterion or two or more Performance
Criteria from one measurement period to another, (2) the difference (measured as
a percentage or an amount) between (A) a specified target or budget amount of
any one Performance Criterion or two or more Performance Criteria and (B) the
actual amount of that Performance Criterion or two or more Performance Criteria,
during any measurement period, (3) the extent to which a specified target or
budget amount for any one Performance Criterion or two or more Performance
Criteria is met or exceeded during any measurement period, or (4) any other
award, including a discretionary award, that may be paid from time to time under
the Plan.

(b)"Award Schedule" means the Award Schedule established pursuant to Section 5.

(c)"Board" means the Board of Directors of the Company.

(d)"Business Unit" means any existing or future facility, region, division,
group, subsidiary or other unit within the Company.

(e)"Code" means the Internal Revenue Code of 1986, as amended, and any successor
statute and the regulations promulgated thereunder, as it or they may be amended
from time to time.

(f)"Code Section 162(m) Award" means an Award intended to satisfy the
requirements of Code Section 162(m) and designated as such in an Award
Agreement.

(g)"Committee" means the Compensation Committee of the Board.

(h)"Company" means Tenet Healthcare Corporation, a Nevada corporation.

(i)"Covered Employee" means a Covered Employee within the meaning of Code
Section 162(m)(3) or a person designated as a Covered Employee by the Committee.

(j)"Employee" means any executive officer or other employee of the Company, or
of any of its Business Units.

(k)"Participant" means any Employee selected to receive an Award pursuant to the
Plan for any Year.

(l)"Performance Criterion" and "Performance Criteria" means any one or more of
the following performance measures, taken alone or in conjunction with each
other, each of which may be adjusted by the Committee to exclude the before-tax
or after-tax effects of any significant

1

--------------------------------------------------------------------------------

acquisitions or dispositions not included in the calculations made in connection
with setting the Performance Criterion or Performance Criteria for the related
Award:

(1)(A) Basic or diluted earnings per share of common stock, which may be
calculated (i) as income calculated in accordance with Section 2(l)(1)(D),
divided by (x) the weighted average number of shares, in the case of basic
earnings per share, and (y) the weighted average number of shares and share
equivalents of common stock, in the case of diluted earnings per share, or
(ii) using such other method as may be specified by the Committee;

(B)Cash flow, which may be calculated or measured in any manner specified by the
Committee;

(C)Economic value added, which is after-tax operating profit less the annual
total cost of capital;

(D)Income, which may include, without limitation, net income and operating
income and may be calculated or measured (i) before or after income taxes,
including or excluding interest, depreciation and amortization, minority
interests, extraordinary items and other material non-recurring items,
discontinued operations, the cumulative effect of changes in accounting policies
and the effects of any tax law changes; or (ii) using such other method as may
be specified by the Committee;

(E)Quality of service and/or patient care which may be measured by (i) the
extent to which the Company achieves pre-set quality objectives including,
without limitation, patient satisfaction objectives, or (ii) such other method
as may be specified by the Committee;

(F)Return measures (including, but not limited to, return on assets, capital,
equity, or sales), which may be calculated or measured in any manner specified
by the Committee; or

(G)The price of the Company's common or preferred stock (including, but not
limited to, growth measures and total shareholder return), which may be
calculated or measured in any manner specified by the Committee.


(2)Except for Code Section 162(m) Awards, any other criteria related to
performance, including the performance of one or more of the Business Units,
individual performance or any other category of performance selected by the
Committee.


(m)"Performance Goals" means the performance objectives with respect to one
Performance Criterion or two or more Performance Criteria established by the
Committee for the Company, a Business Unit or an individual for the purpose of
determining whether, and the extent to which, payments will be made for that
Year or other measurement period with respect to an Award under the Plan.

(n)"Plan" means the Tenet Healthcare Corporation 2001 Annual Incentive Plan as
set forth herein, as it has been or may be amended and/or restated from time to
time.

(o)"Target Award" means the amount, which may be expressed as a dollar amount or
as a percentage of a Participant's salary, payable to a Participant when actual
performance with respect to any one Performance Criterion or any two or more
Performance Criteria equals the Performance Goals for that Performance Criterion
or those Performance Criteria established by the Committee.

(p)"Year" means the Company's fiscal year.

2

--------------------------------------------------------------------------------



3.  Administration

(a)The Plan shall be administered by the Committee, which will consist of two or
more persons (1) who satisfy the requirement of a "nonemployee director" for
purposes of Rule 16b-3 under the Exchange Act, and (2) who satisfy the
requirements of an "outside director" for purposes of Code Section 162(m). The
Committee's determinations under the Plan need not be uniform and may be made by
it selectively among persons who receive or are eligible to receive Awards under
the Plan, whether or not any Awards are the same or such persons are similarly
situated. Without limiting the generality of the foregoing, the Committee will
be entitled, among other things, to make non-uniform and selective
determinations and to establish non-uniform and selective Performance Criterion,
Performance Criteria, Performance Goals, the weightings thereof, and Target
Awards. Whenever the Plan refers to a determination being made by the Committee,
it shall be deemed to mean a determination by the Committee in its sole
discretion. Without limiting the generality of the foregoing, the Committee may
establish a Target Award for any Participant based on any one Performance
Criterion or any two or more Performance Criteria.

(b)It is the intent of the Company that this Plan and Code Section 162(m) Awards
hereunder satisfy, and be interpreted in a manner that satisfy, in the case of
Participants who are or may be Covered Employees, the applicable requirements of
Code Section 162(m), including the administration requirement of Code
Section 162(m)(4)(C), so that the Company's tax deduction for remuneration in
respect of Code Section 162(m) Awards for services performed by such Covered
Employees is not disallowed in whole or in part by the operation of such Code
section. If any provision of this Plan would otherwise frustrate or conflict
with the intent expressed in this Section, that provision, to the extent
possible, shall be interpreted and deemed amended so as to avoid such conflict.
To the extent of any remaining irreconcilable conflict with such intent, such
provision shall be deemed void as applicable to Covered Employees with respect
to whom such conflict exists. Nothing herein shall be interpreted so as to
preclude a Participant who is or may be a Covered Employee from receiving an
Award that is not a Code Section 162(m) Award.

(c)The Committee shall have the discretion, subject to the limitations described
herein, including in Section 4 below relating to Code 162(m) Awards, to, among
other actions, (1) determine the Plan Participants; (2) determine who will be
treated as a Covered Employee and designate whether an Award will be a Code
Section 162(m) Award; (3) determine the measurement period; (4) determine
Performance Criterion, Performance Criteria, Performance Goals and Target Awards
for each Year or other measurement period; (5) determine how Performance
Criteria or Performance Criteria will be calculated and/or adjusted;
(6) establish an Award Schedule; (7) establish performance thresholds for the
payment of any Awards; (8) determine whether and to what extent the Performance
Goals have been met or exceeded; (9) pay discretionary Awards, including awards
from an exceptional performance fund, as may be appropriate in order to assure
the proper motivation and retention of personnel and attainment of business
goals; (10) make adjustments to Performance Goals and thresholds; and
(11) determine the total amount of funds available for payment of Awards with
respect to each Year or other measurement period.

(d)Subject to the provisions of the Plan, the Committee shall be authorized to
interpret the Plan, make, amend and rescind such rules as it deems necessary for
the proper administration of the Plan, make all other determinations necessary
or advisable for the administration of the Plan and correct any defect or supply
any omission or reconcile any inconsistency in the Plan in the manner and to the
extent the Committee deems desirable to carry the Plan into effect. Any action
taken or determination made by the Committee shall be conclusive and binding on

3

--------------------------------------------------------------------------------

all parties. In the event of any conflict between an Award Schedule and the
Plan, the terms of the Plan shall govern.

4.  Code Section 162(m) Awards

    A Participant who is or may be a Covered Employee may receive a Code
Section 162(m) Award and/or an Award that is not a Code Section 162(m) Award.
Notwithstanding anything elsewhere in the Plan to the contrary, as and to the
extent required by Code Section 162(m), the grant of a Code Section 162(m) Award
to a Participant must state, in terms of an objective formula or standard, the
method of computing the amount of compensation payable to each Covered Employee
and must preclude discretion to increase the amount of compensation payable that
would otherwise be due upon attainment of such goals. All determinations made by
the Committee pursuant to Section 3 above related to a Code Section 162(m) Award
will be made in a timely manner, as required by Code Section 162(m). An Award
Schedule for a Covered Employee shall set forth for each Code Section 162(m)
Award, the terms and conditions applicable to the Award, as determined by the
Committee, not inconsistent with the terms of the Plan, and shall specify that
such Award is a Code Section 162(m) Award. Before any Code Section 162(m) Award
is paid, the Committee shall certify that the Performance Goals and any other
material terms of such Award has been satisfied. Notwithstanding the foregoing,
the Performance Criteria with respect to Code Section 162(m) Awards shall be
limited to the Performance Criteria set forth in Section 2(l)(1).

5.  Awards

    The Committee may establish a Performance Criterion and/or two or more
Performance Criteria and Performance Goals for each Year or other measurement
period. If the Committee establishes two or more Performance Criteria, the
Committee may in its discretion determine the weight to be given to each
Performance Criteria in determining Awards. The Committee shall establish an
Award Schedule for each Participant for each Year, which Award Schedule shall
set forth the Target Award for such Participant payable at specified levels of
performance, based on the Performance Goal for each Performance Criterion and
the weighting, if any, established for such criterion. The Committee may vary
the Performance Criteria, Performance Goals and weightings, if any, from
Participant to Participant, Award to Award, Year to Year and measurement period
to measurement period.

6.  Eligible Persons

    Any Employee who is a key Employee in the judgment of the Committee shall be
eligible to participate in the Plan. Board members who are not Employees are not
eligible to participate in the Plan. No Employee shall have a right to be
selected to participate in the Plan, or, having once been selected, to be
selected again, or, to continue as an Employee.

7.  Amount Available for Awards

    The Committee shall determine the amount available for payment of Awards in
any Year or any other measurement period. Notwithstanding anything else in this
Plan to the contrary, the aggregate maximum amount that may be paid to a
Participant during any Year with respect to all Awards under the Plan shall be
$10,000,000.

8.  Determination of Awards

(a)The Committee shall select the Participants and determine which Participants,
if any, are to be treated as Covered Employees and which Awards, if any, are to
be Code Section 162(m) Awards. Except in the case of Code Section 162(m) Awards,
the Committee shall determine the actual Award to each Participant for each Year
or other measurement period, taking into

4

--------------------------------------------------------------------------------

consideration, as it deems appropriate, the performance of the Company and/or a
Business Unit, as the case may be, for the Year or other measurement period in
relation to the Performance Goals theretofore established by the Committee, and
the performance of the respective Participants during the Year or other
measurement period. The fact that an Employee is selected as a Participant for
any Year or other measurement period shall not mean that such Employee
necessarily will receive an Award for that Year or other measurement period.
Notwithstanding any other provisions of the Plan to the contrary, the Committee
may make discretionary Awards as it sees fit under the Plan, except in the case
of Code Section 162(m) Awards, which may be adjusted only downward.

(b)Code Section 162(m) Awards shall be determined according to a Covered
Employee's Award Schedule based on the level of performance achieved and such
Covered Employee's Target Award. All such determinations regarding the
achievement of Performance Goals and the determination of actual Code
Section 162(m) Awards will be made by the Committee; provided, however, that the
Committee may decrease, but not increase, the amount of the Code Section 162(m)
Award that otherwise would be payable.

9.  Distribution of Awards

(a)Unless otherwise determined by the Committee, Awards under the Plan for a
particular Year or other measurement period shall be paid as soon as practicable
after the end of that Year, unless the time of payment is otherwise specified in
an Award Schedule.

(b)To the extent that the Company's tax deduction for remuneration in respect of
the payment of an Award to a Covered Employee would be disallowed under Code
Section 162(m) by reason of the fact that such Covered Employee's applicable
employee remuneration, as defined in Code Section 162(m)(4), either exceeds or,
if such Award were paid, would exceed the $1,000,000 limitation in Code
Section 162(m)(1), the Committee may, in its sole discretion, defer the payment
of such Award; provided that the Committee may at any time accelerate the
payment of previously deferred Awards. Deferred awards will be deemed credited
at a rate determined by the Committee from time to time.

10. Termination of Employment

    A Participant must be actively employed by the Company on the date the
amount payable with respect to his/her Award is determined by the Committee (the
"Determination Date") in order to be entitled to payment of any Award for that
Year or other measurement period. In the event active employment of a
Participant shall be terminated before the Determination Date for any reason
other than discharge for cause or voluntary resignation, such Participant may
receive such portion of his/her Award for the Year or other measurement period
as may be determined by the Committee. A Participant discharged for cause shall
not be entitled to receive any Award for the Year or other measurement period. A
Participant who voluntarily resigns prior to the Determination Date shall not be
entitled to receive payment of any Award for the Year or for any past
measurement period, including any amount with respect to the portion of any
Award remaining to be paid over more than one Year or other measurement period,
unless otherwise determined by the Committee.

11. Miscellaneous

(a)Nonassignability. No Award will be assignable or transferable without the
written consent of the Committee in its sole discretion, except by will or by
the laws of descent and distribution.

(b)Withholding Taxes. Whenever payments under the Plan are to be made, the
Company will withhold therefrom an amount sufficient to satisfy any applicable
governmental withholding tax requirements related thereto.

5

--------------------------------------------------------------------------------

(c)Amendment or Termination of the Plan. The Committee may at any time amend,
suspend or discontinue the Plan, in whole or in part. The Committee may at any
time alter or amend any or all Award Schedules under the Plan to the extent
permitted by law. No such action may be effective with respect to any Code
Section 162(m) Award to any Covered Employee without approval of the Company's
shareholders if such approval is required by Code Section 162(m)(4)(C).

(d)Other Payments or Awards. Nothing contained in the Plan will be deemed in any
way to limit or restrict the Company from making any Award or payment to any
person under any other plan, arrangement or understanding, whether now existing
or hereafter in effect.

(e)Payments to Other Persons. If payments are legally required to be made to any
person other than the person to whom any amount is available under the Plan,
payments will be made accordingly. Any such payment will be a complete discharge
of the liability of the Company.

(f)Limits of Liability. (1)Any liability of the Company to any Participant with
respect to an Award shall be based solely upon the obligations, if any, created
by the Plan and the Award Schedule.

(2)Neither the Company, nor any member of its Board or of the Committee, nor any
other person participating in any determination of any question under the Plan,
or in the interpretation, administration or application of the Plan, shall have
any liability to any party for any action taken or not taken in good faith under
the Plan.
(g)Rights of Employees. (1)Status as an Employee eligible to receive an Award
under the Plan shall not be construed as a commitment that any Award will be
made under this Plan to such Employee or to other such Employees generally.

(2)Nothing contained in this Plan or in any Award Schedule (or in any other
documents related to this Plan or to any Award or Award Schedule) shall confer
upon any Employee or Participant any right to continue in the employ or other
service of the Company or constitute a contract or limit in any way the right of
the Company to change such person's compensation or other benefits or to
terminate the employment or other service of such person with or without cause.

(h)Section Headings. The section headings contained herein are for the purposes
of convenience only, and in the event of any conflict, the text of the Plan,
rather than the section headings, will control.

(i)Invalidity. If any term or provision contained herein will to any extent be
invalid or unenforceable, such term or provision will be reformed so that it is
valid, and such invalidity or unenforceability will not affect any other
provision or part hereof.

(j)Applicable Law. The Plan, Awards and Award Schedules and all actions taken
hereunder or thereunder shall be governed by, and construed in accordance with,
the laws of the state of Nevada without regard to the conflict of law principles
thereof.

(k)Effective Date. The Plan will become effective upon adoption by the Board,
subject to approval by the affirmative vote of a majority of the shares
represented in person or by proxy and entitled to vote on the matter at the
Company's Annual Meeting of Shareholders to be held on October 10, 2001 (or such
other date as shall be determined by the Board).

6

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10(b)



TENET HEALTHCARE CORPORATION 2001 ANNUAL INCENTIVE PLAN
